Citation Nr: 0739127	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-19 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression, 
including dysthymic disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which, in pertinent part, denied 
entitlement to service connection for depression and 
hypertension, and assigned an initial rating in excess of 20 
percent for diabetes mellitus.  

In May 2005, the veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

The veteran's appeal was remanded by the Board in November 
2005, for further action by the originating agency.  The case 
has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Depression, including dysthymic disorder, was not shown 
during service and is not etiologically related to active 
duty service.  

2.  Hypertension was not shown during service, was not 
manifested within one year from the veteran's discharge from 
service, is not the result of a disease or injury in service, 
and it is not etiologically related to a service connected 
disease or injury.

3.  The veteran's diabetes mellitus has required treatment 
with insulin and restricted diet; it has not required 
regulation of activities.  


CONCLUSIONS OF LAW

1.  Depression, including dysthymic disorder, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The veteran's hypertension was not incurred or aggravated 
during service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

3.  The schedular criteria for a rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.120, Diagnostic 
Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the veteran's claims for service connection, 
the RO provided the veteran with a letter issued in March 
2006, subsequent to the initial adjudication of the claims, 
notifying the veteran of the evidence needed to substantiate 
his claims.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the veteran's claim for an increased rating, 
the appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the 
March 2006 letter also notified the veteran of the evidence 
needed to substantiate entitlement to increased evaluations.  

With respect to the fourth element of the VCAA notice, the 
March 2006 letter also contained a notation that the veteran 
should submit any evidence in his possession pertinent to the 
claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the March 2006 letter.  He received notice 
regarding the effective date and disability rating elements 
of his claim in an April 2007 letter. 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by readjudication of the claims after the notice was 
issued.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006).  The claims were readjudicated in the August 2007 SSOC 
following the provision of complete VCAA notice. 


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  While the 
veteran has stated that he underwent mental health treatment 
during service at Fort Rucker, Alabama, responses from the 
National Personnel Records Center (NPRC) dated April 2004 and 
July 2006 indicate that no such records exist.

Additionally, VA attempted to provide proper examinations 
with respect to all his claims.  In this regard, the Board 
notes that while the veteran was scheduled for VA 
examinations in May 2007 to determine the etiology of his 
depression and the current severity of his diabetes, the 
record shows that the veteran failed to appear at these 
examinations.  The claims folder contains a copy of the 
notice to him to report for the examinations, and the Board's 
remand explained why the examinations were necessary.  As the 
veteran has not provided good cause for his failure to appear 
for his VA examination, his claims will be decided on the 
basis of the other relevant evidence on file.  38 C.F.R. § 
3.655(b).  While VA has a duty to assist the veteran in the 
development of his claim, the veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
Board concludes that VA has no remaining duty under the VCAA 
to provide a medical examination in conjunction with these 
claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses and 
hypertension, are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the added proviso that aggravation 
will not be conceded unless a baseline level of the non-
service connected disability can be established prior to the 
aggravation.  71 Fed. Reg. 52,744-52,747 (codified at 
38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Depression

Service medical records are negative for any psychiatric 
treatment and the enlistment examination report for discharge 
in January 1980 shows that the veteran was found to be 
psychiatrically normal.  

The post-service medical evidence of record shows that the 
veteran was initially diagnosed with depression and anxiety 
in October 2000 by his private physician.  In November 2002 
he began psychiatric treatment at the VA Medical Center 
(VAMC) and reported that his first psychological contact was 
during service when he was treated after several incidents of 
hyperventilating at Fort Rucker, Alabama.  He stated that he 
was given Valium and then continued to self-medicate with 
alcohol.  

In February 2003, the veteran was provided a primary 
diagnosis of alcoholism, but was also diagnosed with 
depression due to a probable genetic predisposition and 
stress associated with combat tours in Vietnam.  The veteran 
stated that he did not currently want medications or therapy; 
he wanted to be classified as having post-traumatic stress 
disorder (PTSD) so he could receive free medications and 
hopefully at some point collect both disability and 
retirement payments.  

The veteran was provided a VA examination in October 2003.  
He was diagnosed with a dysthymic disorder.  He reported 
having a tendency toward depression and stated that he 
experienced intrusive thoughts about Vietnam that had led to 
heavy drinking and suicidal ideation four years prior.

In October 2004, the veteran was noted to be undergoing 
treatment for major depressive disorder.  His physician noted 
that he met the criteria for a mood disorder, but not PTSD.  
The doctor further stated that while the veteran might have 
met the criteria for an anxiety disorder "after the war", 
he did not currently manifest any of those symptoms.  Again, 
the veteran stated that he wanted to be diagnosed with PTSD 
in order to receive compensation.

At his May 2005 hearing, the veteran testified that he 
believed that he had had PTSD since his first tour of duty in 
Vietnam.  He again reported initial treatment at Fort Rucker, 
Alabama in 1968 with Valium, but that he did not pursue 
treatment therafter.  His wife testified that he had 
exhibited symptoms of alcohol abuse and anti-social behavior, 
such as fighting, during the 31 years she had known him.

The post-service medical evidence of record shows that the 
veteran has been diagnosed with depression and a dsythymic 
disorder.  The first element for the grant of service 
connection--a current disability--is satisfied.

The veteran is competent to testify to the symptoms he 
experienced in service and the stresses he experienced while 
serving in Vietnam.  The credibility of his reports is 
weakened by the absence of evidence in the service treatment 
records, and by the fact that the veteran did not report 
these symptoms until many years after service when he began 
efforts to obtain VA compensation.

More significantly, the evidence is against a finding that 
there is a nexus between current psychiatric disability and 
service.  While the veteran has reported a continuity of 
alcohol abuse beginning in service, he has not reported a 
continuity of symptoms of depression, and lacks the medical 
expertise to say that his alcohol abuse was indeed self 
medication for depression.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Treatment records show that in 
February 2003, the veteran reported that he first noted 
symptoms of depression in 1999, approximately 19 years after 
service.

The veteran's VAMC physician noted in February 2003 that the 
veteran had depression and "subsyndromal" PTSD and was 
vulnerable to this due, in part, to stress associated with 
his two combat tours in Vietnam.  This opinion did not 
clearly attribute the disability to service, and even if it 
could be so read, did not reflect consideration of the 
service treatment records or other evidence in the claims 
folder.  The failure to consider this evidence is significant 
given the negative service medical records and the reports 
that symptoms were first noted in the late 1990's.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  The failure to consider 
this evidence renders the opinion of little probative value.  
Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. 
Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

In addition, the Board finds that the veteran's statements 
are not credible, as they were clearly made for compensation 
purposes.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore denied.  38 U.S.C.A. § 5107(b) (West 2002).

Hypertension

The veteran contends that service connection is warranted for 
hypertension as it was incurred as a result of his service-
connected diabetes mellitus.  

As a preliminary matter, the Board notes that service 
treatment records are negative for findings of hypertension, 
and the examination for discharge from service in January 
1980 shows that the veteran's vascular system and blood 
pressure were found to be normal.  

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2007).

Treatment records from the VAMC show that the veteran was 
first noted to have hypertension in April 2003.  Similarly, 
on VA examination in May 2003, the veteran reported that he 
had had hypertension for the past three of four months.  The 
examiner diagnosed essential hypertension and noted that it 
was not related to his diabetes mellitus.  

The Veterans Benefits Administration has adopted rating 
manual provisions that require that service connection be 
granted for hypertension as secondary to diabetes mellitus if 
hypertension was diagnosed after diabetic nephropathy.  M21-
1MR, Part III, Subpart iv, Chapter 4, Section F (Dec. 13, 
2005).  In this case, diabetic nephropathy has not been 
diagnosed.

The only evidence in support of the veteran's claim for 
direct or secondary service connection for hypertension is 
his own statements.  He is not competent to say that diabetes 
caused hypertension, or that hypertension is otherwise linked 
to a disease or injury in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The post-service medical evidence of record shows that 
hypertension was initially identified in April 2003, more 
than twenty years after his separation from active duty 
service and there is no competent evidence linking that 
disease to active duty service or his service-connected 
diabetes.  Furthermore, there is no medical evidence, or 
contention, that the veteran's hypertension has been 
chronically worsened by his service-connected diabetes 
mellitus.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.
Increased Rating Diabetes

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Analysis

Service connection for diabetes mellitus was granted in the 
June 2003 rating decision on appeal.  A 20 percent disability 
evaluation was assigned, effective February 10, 2003.  

Diagnostic Code 7913 for rating diabetes provides that when 
diabetes mellitus requires insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet, a 20 
percent evaluation is merited.  When insulin, restricted 
diet, and regulation of activities are required, it is 
evaluated as 40 percent disabling.  38 C.F.R. § 4.119, Code 
7913.  

After review of the medical evidence of record, the Board 
finds that an increased rating of 40 percent is not warranted 
for the veteran's diabetes as there is no medical evidence 
that the veteran has had his activities regulated.  

The criteria for a 40 percent rating for diabetes are 
conjunctive not disjunctive-i.e.  there must be insulin 
dependence and restricted diet and regulation of activities.  
"Regulation of activities" is defined by Diagnostic 
Code7913 as the "avoidance of strenuous occupational and 
recreational activities."  Medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007)

During his May 2003 VA examination, the examiner explicitly 
noted that the veteran had not had his activities restricted.  
In addition, at that time the veteran did not require insulin 
to treat diabetes.  While treatment records from the VAMC 
from March 2007 show that the veteran is now receiving high-
dose insulin treatment and has undergone counseling regarding 
his diet and nutrition, there is no evidence that his 
activities have been restricted due to his diabetes mellitus.  

Similarly, although the veteran testified at his May 2005 
hearing that his activities are restricted, there is no 
medical evidence of record supporting these statements.  
Therefore, the Board finds that the veteran's diabetes 
mellitus most nearly approximates the criteria associated 
with the currently assigned disability evaluation of 20 
percent and that an increased evaluation is not warranted.  
Accordingly, the claim is denied.


ORDER

Entitlement to service connection for depression, including 
dysthymic disorder, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is denied.

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


